Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of the 24th day of March, 2015, by and between PAUL D. TOBIAS (the
“Executive”) and MACKINAC FINANCIAL CORPORATION, a Michigan corporation (the
“Company”).

 

BACKGROUND

 

On August 31, 2012, the Company and the Executive entered into an Employment
Agreement (the “Employment Agreement”).  The Company and the Executive now wish
to amend the Employment Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the parties agree as follows:

 

TERMS AND CONDITIONS

 

1.             AMENDMENT TO DEFINED TERM.  The term “Commencement Date” as used
in the Employment Agreement is hereby amended to be March 24, 2015.

 

2.             AMENDMENT TO SECTION 2(B)(I).  The first sentence of
Section 2(b)(i) of the Employment Agreement is hereby deleted in its entirety
and amended to read as follows:

 

“During the Employment Period, the Executive shall receive an annual base salary
at least equal  to Three Hundred Six Thousand Seven Hundred Thirty One 10/100
($306,731.10) (the “Annual Base Salary”), which shall be paid in accordance with
the Company’s normal payroll practices for senior executive officers of the
Company as in effect from time to time.”

 

3.             CONSTRUCTION.  Unless otherwise defined herein, capitalized terms
shall have the meanings set forth in the Employment Agreement.  The terms of
this Amendment amend and modify the Employment Agreement as if fully set forth
in the Employment Agreement.  If there is any conflict between the terms,
conditions and obligations of this Amendment and the Employment Agreement, this
Amendment’s terms, conditions and obligations shall control.  All other
provisions of the Employment Agreement not specifically modified by this
Amendment are preserved.  This Amendment may be executed in counterparts
(including via facsimile or .pdf), each of which shall be deemed an original,
and all of which together shall constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

MACKINAC FINANCIAL CORPORATION

 

 

 

/s/ PAUL D. TOBIAS

 

By:  

/s/ WALTER J. ASPATORE

PAUL D. TOBIAS

 

Name:

Walter J. Aspatore

 

 

Title:

Lead Director

 

--------------------------------------------------------------------------------